United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brandon, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lenin V. Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 12-922
Issued: October 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 19, 2012 appellant, through his representative, filed a timely appeal from a
February 16, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability commencing March 8, 2011 causally related to his May 30, 2007 accepted work injury.
FACTUAL HISTORY
On May 30, 2007 appellant, then a 55-year-old letter carrier, was lifting a bucket of mail
into a truck for delivery and injured his low back. OWCP accepted lumbar strain and lumbar
radiculitis. Appellant was treated in an emergency room on May 30, 2007 for a low back injury.
1

5 U.S.C. §§ 8101-8193.

A magnetic resonance imaging (MRI) scan of the lumbar spine dated May 30, 2007 revealed no
abnormalities. Appellant stopped work on May 31, 2007 and was released to full-time regularduty work on June 18, 2007.
Appellant was treated by Dr. James Billys, a Board-certified orthopedist, from August 2,
2010 to January 21, 2011, for low back and right leg pain. He reported injuring his back after
picking up a bucket of melons. Dr. Billys noted that appellant was treated with intradiscal
steroid injection and transforaminal epidurals injections. He diagnosed mild foraminal stenosis
at L4-5 and an annual tear at L4-5. An MRI scan of the lumbar spine dated August 11, 2010
revealed mild L4-5 degenerative disc disease with mild canal stenosis.
In a January 21, 2011 report, Dr. Billys noted that appellant had an accident in
December 2010 when he fell off a ladder and sustained a concussion. Appellant was off work
for one month and was due to return to work with no restrictions. X-rays of the cervical and
lumbar spine revealed degenerative changes. Dr. Billys diagnosed spinal stenosis and lumbar
region, pain in the joint involving other sites. In an excuse from work slip dated March 8, 2011,
he noted that appellant was off work until March 17, 2011. In a work capacity evaluation dated
March 17, 2011, Dr. Billys stated that appellant had not reached maximum medical improvement
and was not capable of performing his usual job. Appellant was totally disabled and would
require lumbar surgery. In an excuse from work form of that same date, Dr. Billys noted that
appellant was off work due to pain and needed lumbar surgery.
On March 8, 2011 appellant filed CA-7 forms, claims for compensation, for total
disability for the period beginning March 8, 2011.
In a March 25, 2011 letter, OWCP advised appellant of the evidence needed to establish
his claim for a recurrence of disability. It requested that he submit a physician’s reasoned
opinion addressing the relationship of his present condition to his work injury.
In a March 17, 2011 report, Dr. Billys noted that appellant was five days postlumbar
steroid injections and his back and leg pain returned. The pain medication was not helping and
appellant could not work due to pain. On examination, Dr. Billys noted an antalgic gait, limited
bending, pain on range of motion and lumbar, buttock and trochanter area tenderness. Deep
tendon reflexes were equal and symmetrical and sensory examination was normal. Dr. Billys
diagnosed mild L4-5 degenerative disc disease with mild canal stenosis and recommended
surgery. In a March 22, 2011 report, x-rays showed a grade 1 spondylolisthesis at L4-5 and a
computerized tomography (CT) scan revealed spondylolysis at this level with central canal
stenosis. Dr. Billys opined that conservative care failed and recommended surgery. A
March 21, 2011 CT scan of the lumbar spine revealed L4-5 mild central spinal stenosis, bilateral
spondylolysis at L4-5, diffuse annual bulging at multiple levels and osteophytic change at the
facet joints.
On March 30, 2011 appellant was advised that OWCP could not authorize lumbar spine
fusion as he had intervening injuries in December 2010 due to a fall from a ladder, a May 2010
lifting incident involving a bucket of melons, a January 19, 2010 work incident when he lifted
two trays of mail above his head and a April 14, 2010 work injury while loading a large parcel

2

onto his mail truck. OWCP requested that he submit information showing how the surgery
resulted from the May 30, 2007 work injury.
In an April 11, 2011 report, Dr. William Neese, an osteopath, obtained a history that
appellant injured his back on May 30, 2007 when he fell out of a delivery truck at work.
Appellant also sustained a back injury while in the military. Dr. Neese diagnosed cervical sprain
and strain, lumbar sprain and strain, retrolisthesis at C4-5, herniated disc at C3-4 and C4-5,
osteophyte complex causing C5 nerve root impingement, C6-7 foraminal stenosis at C7 nerve
root and radiculopathy. In work capacity evaluations dated April 26 and May 24, 2011, a nurse
practitioner noted that appellant was temporarily disabled and was scheduled to have back
surgery. In reports dated May 24 and June 28, 2011, Dr. Billys treated appellant in follow up.
He noted examination findings and diagnosed thoracic spondylosis at L4-5, displacement of the
cervical intervertebral disc without myelopathy and degenerative changes.
In a July 12, 2011 decision, OWCP found that appellant did not sustain a recurrence of
disability on March 8, 2011 causally related to his May 30, 2007 work injury.
On July 21, 2011 appellant requested a telephonic hearing, which was held on
November 14, 2011. In an April 26, 2011 report, Dr. Billys treated appellant for low back pain
and weakness with radiation into the right knee. He noted that appellant was not working due to
increased pain. Dr. Billys noted tenderness to palpation of the lower lumbar and buttocks area
with a normal motor and sensory examination. He diagnosed spondylolisthesis at L4-5 and
opined that appellant was unable to return to work. In reports dated May 24 to July 26, 2011,
Dr. Billys diagnosed spinal stenosis of the lumbar region and displacement of the cervical
intervertebral disc without myelopathy. He noted lumbar surgery had been denied. On
October 25, 2011 Dr. Billys noted appellant’s history of ongoing back pain radiating into his
right leg since 2007 when he sustained a work injury. He noted that appellant failed
conservative treatment and was scheduled for lumbar fusion. On October 31, 2011 Dr. Billys
performed an L4-5 anterolateral interbody fusion, placement of anterior interbody device at
L4-5, L5-S1 posterolateral fusion, L5-S1 posterolateral fusion, posterior segmental
instrumentation at L4-S1 and diagnosed spondylolisthesis at L4-5, discogenic back pain and
lateral recess stenosis. On November 7, 2011 he opined that, based on appellant’s history, his
symptoms began with the injury of 2007 and worsened over time while performing trauma-type
activity which resulted in his surgery. Dr. Billys opined that the condition was related to
appellant’s employment as a mail carrier.
Appellant submitted reports from Dr. Samy F. Bishai, a Board-certified orthopedic
surgeon, dated July 12 to August 23, 2011. Dr. Bishai noted a history of injury on May 30, 2007
and indicated that appellant had not worked as a mail carrier since March 8, 2011 because of
severe back and right leg pain. He diagnosed chronic lumbosacral strain, lumbar disc syndrome,
spinal stenosis at L4-5 and diffuse annular bulging discs at multiple levels. Dr. Bishai opined
that appellant injured his back at work on May 30, 2007 and conservative modalities failed. He
recommended surgery to provide stability of the lumbar spine and treat the spondylolysis. An
August 2, 2011 MRI scan of the sacrum and coccyx revealed no abnormalities. Appellant
submitted work capacity evaluations prepared by a nurse practitioner from August 23 to
December 19, 2011, who noted that he was totally disabled. On November 29, 2011 he was
treated by Dr. James R. Shelburne, an osteopath, who noted that appellant injured his back on

3

May 30, 2007 while loading a tub of mail and underwent lumbar surgery on October 31, 2011.
Dr. Shelburne noted minimal postoperative tenderness and diagnosed postoperative surgery
regarding spondylolisthesis of L4 and L5, discogenic back pain and lateral recess stenosis.
In a February 16, 2012 decision, an OWCP hearing representative affirmed the
July 12, 2011 decision.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or a new exposure to the work environment.2
When an employee claims a recurrence of disability causally related to an accepted
employment injury, he or she has the burden of establishing by the weight of the reliable,
probative and substantial medical evidence that the claimed recurrence of disability is causally
related to the accepted injury.3 This burden includes the necessity of furnishing medical evidence
from a physician who, on the basis of a complete and accurate factual and medical history,
concludes that the disabling condition is causally related to the employment injury and supports
that conclusion with sound medical reasoning.4 An award of compensation may not be made on
the basis of surmise, conjecture, or speculation or on an appellant’s unsupported belief of causal
relation.5
ANALYSIS
OWCP accepted that appellant sustained a lumbar strain and lumbar radiculopathy on
May 30, 2007. He stopped work on May 31, 2007 and returned to regular duty. Appellant filed
claims for compensation for total disability for the period beginning March 8, 2011.
On appeal, appellant asserts that he has submitted sufficient medical evidence to establish
his claim. The Board finds that the medical record lacks a well-reasoned narrative opinion from
appellant’s physicians relating his disability in 2011 to his accepted May 30, 2007 employment
injury.
On November 7, 2011 Dr. Billys opined that appellant’s symptoms began with his 2007
work injury and worsened until he required surgery. He noted that appellant reported bending,
lifting and twisting in his job. Dr. Billys did not specifically address how appellant’s disability
beginning March 8, 2011 was caused or aggravated by the May 30, 2007 work injury that was
accepted for a lumbar strain and radiculitis. Moreover, the record documents that appellant had a
nonwork back injury in 2010 when he picked up a bucket of melons and also sustained a
2

20 C.F.R. § 10.5(x).

3

Alfredo Rodriguez, 47 ECAB 437 (1996); see Dominic M. DeScala, 37 ECAB 369 (1986).

4

See Nicolea Bruso, 33 ECAB 1138 (1982).

5

Ausberto Guzman, 25 ECAB 362 (1974).

4

nonwork injury in December 2010 when he fell off of a ladder. Dr. Billys did not note these
incidents or address how appellant’s condition related to the more recent nonwork injuries
instead of the 2007 work injury. The Board has found that unrationalized medical opinions on
causal relationship have little probative value.6 Dr. Billys noted findings and listed diagnoses but
do not address how any disability or condition beginning March 8, 2011 was caused or
aggravated by the May 30, 2007 work injury. The reports from Dr. Billys are insufficient to
establish appellant’s claim.
Appellant submitted reports from Dr. Neese, who noted appellant’s 2007 work injury and
set forth diagnoses. Reports from Dr. Bishai also listed diagnoses and provided a history of the
injury on May 30, 2007. He advised that appellant worked as a mail carrier and had not worked
since March 8, 2011 because of severe pain in his back and right leg. On November 29, 2011
appellant was treated by Dr. Shelburne, who noted that appellant injured his back on May 30,
2007 while loading a tub of mail and underwent lumbar surgery on October 31, 2011.
Dr. Shelburne diagnosed postoperative surgery regarding spondylolisthesis of L4 and L5,
discogenic back pain and lateral recess stenosis. The histories listed by the physicians are not
complete or adequately address how appellant’s disability beginning March 8, 2011 was causally
related to the May 30, 2007 work injury. The physicians did not explain how there was a
spontaneous change in appellant’s back condition on or about March 8, 2011, due to his accepted
lumbar strain or radiculopathy. The subsequent incidents after the 2007 injury were not
addressed. The reports are insufficient to establish the claim. The reports prepared by the nurse
practitioner are also insufficient. The Board has held that treatment notes signed by a nurse are
not probative as medical evidence as a nurse is not a physician as defined under FECA.7
Appellant did not submit sufficient medical evidence to establish that he sustained a
recurrence of disability beginning March 8, 2011 causally related to his May 30, 2007 work
injury. Therefore, he did not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a recurrence of disability causally related to his accepted employment-related injury in
May 30, 2007.

6

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this subsection
defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and
osteopathic practitioners within the scope of their practice as defined by State law).

5

ORDER
IT IS HEREBY ORDERED THAT the February 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

